Title: To Thomas Jefferson from John Bondfield, 15 January 1788
From: Bondfield, John
To: Jefferson, Thomas



Sir
Bordeaux 15 Jany 1788

Since mine of the 28 nov. I am honor’d with your favors of the 18 and 31 Decr., the first covering a Letter to M. D’Yquem, that estate at present belongs to the Comte de Lur his son in Law to whom I inclosd your Letter, to which you have inclosed his answer.
I have receivd from him five Cases of his wine and have shipt them on board the Actif for Rouen. They goe addrest to the care of Mr. Elie Lefevre with orders to forward them to you so soon as at hand, it is preferable to send bottled wine by water Carriage which is equaly expeditious, less subject to breakage and considerable less charge. I shall pay the amount to Le Comte when he shall apply.
The Vin de frontignan which you Commissiond Mons. Lambert to forward is not yet come to hand.
By your favor of the 31 Xbre. I recevd the arret du Conseil of the 29 Xbre. and Monsr. Lambert’s Letter both which I communicate as occasion offers to all interested in Trade with the United States.
The stocks of Tobacco imported by private Trade is bought up in quantitys of from 50 to 100 hhds. for Holland, Ireland, Hamburg and the Baltic. We shall be soon with little of that article on hand and the importers will be masters to obtain a good price for their remaining stock. This port has had a greater proportion than 

 any other in Europe of Tobacco, and greater than the demand, which naturaly caused a momentary stagnation. If in Europe the quantity dont exceed the consumption, like to electrical matter the places in want will draw from them that have the abundant, and establish the Equilibre.
Ministry appears attentif to your representation and desireous to remove every difficulty that opposes the mutual intercourse. Time alone will bring about the exchange, long habits are difficult to remove by introduction of others unless very striking advantages result. The Language is an irremovable barier to a general Correspondence. The advantages will Center with a few, who will engross the Trade. With due respect I have the honor to be Sir Your most Obedient Humble Servant,

John Bondfield

